DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the arguments filed 8 September 2022.  The amendment to the claims 8 September 2022 amended claims 1, 2, 4, 8, 9, 11, 15, 16, and 18.  Currently claims 1, 2, 4, 8, 9, 11, 15, 16, 18, and 50-60 are pending and have been examined.  Claims 50-60 have been newly presented.  Claims 3, 5-7, 10, 12-14, 17 19 and 20 have been canceled.  Claims 21-49 were previously cancelled.  The 101 rejection with withdrawn in the Office Action filed 28 October 2021.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2022 has been entered.

Response to Arguments

Applicant's arguments filed 8 September 2022 have been fully considered but they are viewed as moot in view of new grounds of rejection necessitated by amendment.

Double Patenting

Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 of this application is patentably indistinct from claim 1-20 of Application No. 17/068,624. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) 1-20 because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 9, 11, 15, 16, 18, 50, 52-54, and 56-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (U.S. Patent Publication 2018/0046173 A1) in view of Hedley et al. (U.S. Patent Publication 2010/0286937 A1) (hereafter Hedley).

	Referring to Claim 1, Ahmed teaches a method comprising:

a device with one or more processors and a memory (see; par. [0007] of Ahmed teaches a processor used to manage operational data of a building).

determining, based on the building monitoring data, a plurality of building operations scores for each of a plurality of building operations metrics, wherein each of the plurality of building operations metrics is associated with at least one operation in the at least one monitored building environment (see; par. [0050]-[0053] of Ahmed teaches determining based on monitored data, building related analytics data that provides the performance measurement (i.e. score) for multiple buildings, where the performance measurements are determined from the values of the variables such as chiller data in one of the monitored buildings).  

determining, for the at least one monitored building environment, an overall building operational score based on the plurality of building operations scores (see; par. [0024] of Ahmed teaches determining overall operational expenses as a function of data collected from, par. [0050]-[0053] such as chiller efficiency as well as other building automation measurements that provide a measure of performance (i.e. score)).

controlling, based at least in part on the overall building operational score, the at least one operation in the at least one monitored building environment, wherein controlling the at least one operation comprises: (see; par. [0032]-[0037] of Ahmed teaches building control based o variables or values that indicate a performance level derived from, par. [0050]-[0053] such as chiller efficiency as well as other building automation measurements that provide the measure of performance (i.e. score)).

identifying, based on the overall building operational score, a plurality of improvement coefficients for the plurality of building operations metrics, wherein identifying the plurality of improvement coefficients comprises (see; par. [0055]-[0056] of Ahmed teaches determining a correlation coefficient that is used for measurement purposes as a coefficient of performance that provides a qualitative performance value based on the measured performance of the buildings controlled by the building automation which can be adjusted based on the determine performance).
 
determining a first improvement coefficient for a first building operations metric corresponding to a first operation (see; par. [0056]-[0058] of Ahmed teaches the identification of a coefficient of performance, par. [0054] that is used to trigger change).

determining a second improvement coefficient different from the first improvement coefficient for a second building operations metric different from the first building operations metric (see; par. [0007] of Ahmed teaches an output that provides building automation based on operational data from multiple buildings to, par. [0064] trigger necessary changes).

controlling the first operation based on the first improvement coefficient and the second improvement coefficient (see; par. [0056] of Ahmed teaches controlling the operational values or variables, based on identified multiple coefficients of performance based on different characteristics).

Ahmed does not explicitly disclose the following limitation, however,

Hedley teaches receiving, via a plurality of environment monitoring sensors positioned in at least one monitored building environment, building monitoring data (see; par. [0042] of Hedley teaches receiving data from sensors that monitors a building including environmental data).

The Examiner notes that Ahmed teaches similar to the instant application teaches a diagnostic in building automation for controlling energy consumption.  Specifically, Ahmed discloses the collecting data from various sources, clustering to determine relationship to identify and control performance of buildings it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hedley teaches building energy consumption analysis system and as it is comparable in certain respects to Ahmed which a diagnostic in building automation for controlling energy consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ahmed discloses the collecting data from various sources, clustering to determine relationship to identify and control performance of buildings.  However, Ahmed fails to disclose receiving, via a plurality of environment monitoring sensors positioned in at least one monitored building environment, building monitoring data.

Hedley discloses receiving, via a plurality of environment monitoring sensors positioned in at least one monitored building environment, building monitoring data.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ahmed the receiving, via a plurality of environment monitoring sensors positioned in at least one monitored building environment, building monitoring data as taught by Hedley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ahmed, and Hedley teach the collecting and analysis of data in order to manage energy consumption in a facility based on measurement data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Ahmed in view of Hedley teaches the method above, Ahmed further discloses a method having the limitations of:

retrieving, in real-time, building system rate data from a utility system (see; par. [0043] of Ahmed teaches utility data is gathered and used to adjust building automation systems).

generating based at least in part on the building system financial data and the building system rate data, at least one building operations financial score of the building operations financial score set (see; par. [0051] of Ahmed teaches establishing environmental variables to adjust performance which is evaluated b cost of operations (i.e. financial score)).

mapping the at least one building operations financial score of the building operations financial score set with the plurality of building operations scores (see; par. [0051] of Ahmed teaches determining the relationship between different variables and values that impact the cost of operations).

Ahmed does not explicitly disclose the following limitation, however,

Hedley teaches receiving building system financial data for the at least one monitored building environment (see; par. [0182] of Hedley teaches a dashboard that provides insight and complimentary content including financial impact data (i.e. financial data)).

The Examiner notes that Ahmed teaches similar to the instant application teaches a diagnostic in building automation for controlling energy consumption.  Specifically, Ahmed discloses the collecting data from various sources, clustering to determine relationship to identify and control performance of buildings it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hedley teaches building energy consumption analysis system and as it is comparable in certain respects to Ahmed which a diagnostic in building automation for controlling energy consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ahmed discloses the collecting data from various sources, clustering to determine relationship to identify and control performance of buildings.  However, Ahmed fails to disclose receiving building system financial data for the at least one monitored building environment.

Hedley discloses receiving building system financial data for the at least one monitored building environment.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ahmed receiving building system financial data for the at least one monitored building environment as taught by Hedley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ahmed, and Hedley teach the collecting and analysis of data in order to manage energy consumption in a facility based on measurement data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 2 above, while Ahmed in view of Hedley teaches the method above, Ahmed further discloses a method having the limitations of:

causing rendering of a user interface dashboard that comprises at least one of: (see; par. [0043]-[0044] of Ahmed teaches generating a visual display information regarding energy system within the building (i.e. dashboard)).

a building operations financial score of the building operations financial score set, a benchmark financial set, a building operation score set, and a benchmark operational score set (see; par. [0055]-[0056] of Ahmed teaches determining the cost of operations, par. [0055]-[0056] based determined quantifiable rates based on performance (i.e. score)).

	
	Referring to Claim 8, Ahmed in view of Hedley teaches a system.  Claim 8 recites the same or similar limitations as those addressed above in claim 1, Claim 8 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 9, see discussion of claim 8 above, while Ahmed in view of Hedley teaches the system above Claim 9 recites the same or similar limitations as those addressed above in claim 2, Claim 9 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 11, see discussion of claim 9 above, while Ahmed in view of Hedley teaches the system above Claim 11 recites the same or similar limitations as those addressed above in claim 4, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 4.

Referring to Claim 15, Ahmed in view of Hedley teaches a non-transitory computer readable storage medium.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 16, see discussion of claim 15 above, while Ahmed in view of Hedley teaches the non-transitory computer readable storage medium above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 50, see discussion of claim 1 above, while Ahmed in view of Hedley teaches the method above, Ahmed further discloses a method having the limitations of:

determining, based at least in part on the building monitoring data, a plurality of building operations sub-metric scores for each of the plurality of building operations metrics, wherein each of the plurality of building operations metrics comprises a plurality of building operations sub-metrics (see; par. [0060] of Ahmed teaches obtaining sub sets at building automation data related to performance including a correlation between operations and enterprise data with a measure (i.e. score) of the performance, par. [0056]-[0058] including clustering of measurements).

determining, based at least in part on the overall building operational score, a first set of improvement coefficients for the plurality of building operations sub-metrics (see; par. [0056]-[0058] of Ahmed teaches making adjustments using coefficients to adjust sub performing clusters).


	Referring to Claim 52, see discussion of claim 2 above, while Ahmed in view of Hedley teaches the method above, Ahmed in view of Hedley does not explicitly disclose a method having the limitations of, however,

rendering, on a display, at least one of: an overall building operational financial score interface element indicative of a first value of a first overall building operational financial score generated for a first timestamp interval, a score comparison element indicative of a second value of a second overall building operational financial score generated for a second timestamp interval, wherein the second timestamp interval is prior to the first timestamp interval, at least one interface element for at least one building environment, wherein the at least one interface element is indicative of: an operational readiness score indicative of a first score representing a financial impact of asset availability for the at least one building environment, an occupant experience score indicative of a second score representing a financial impact of maintaining the at least one building environment at comfortable levels for occupants, a first metric of total costs for building operations, and a second metric of total cost per square foot for building operations, a mapping interface element that allows a user to select a particular location corresponding to the at least one building environment, wherein the mapping interface element renders at least one of: information and score associated with a selected particular location, a portfolio score comparison graph element comprising an overall building operational financial score corresponding to the at least one building environment of a particular portfolio, and a value trend graph element comprising the overall building operational financial score and each associated building operations financial score over a time period (see; par. [0008] of Ahmed a display, par. [0024] that provides data analytics that are based on performance a performance value to manage overall expenses or capital expenditures, par. [0006] where performance is a measurement of the overall building management, par. [0042] which takes into account the type of building and specific time of day (i.e. time stamp)).


	Referring to Claim 53, see discussion of claim 52 above, while Ahmed in view of Hedley teaches the method above, Ahmed in view of Hedley does not explicitly disclose a method having the limitations of, however,

the rendering, on the display, comprises displaying at least one of: a first sub-score interface associated with a first metric score indicative of a total operational expense value to keep a plurality of assets of the at least one building environment available, a second sub-score interface associated with a second metric score indicative of an asset availability value, wherein the asset availability value indicates a percentage of uptime for the plurality of assets of the at least one building environment, a third sub-score interface associated with a third metric score indicative of an open service cases count, wherein the open service cases count indicates a number of open service requests awaiting resolution for the at least one building environment, a fourth sub-score interface associated with a fourth metric score indicative of a comfort of occupants in the at least one building environment with respect to a temperature level, a fifth sub-score interface associated with a fifth metric score indicative of the comfort of occupants in the at least one building environment with respect to a humidity level, a sixth sub-score interface associated with a sixth metric score indicative of the comfort of occupants in the at least one building environment with respect to a C02 level, at least one value trend graph element indicative of at least one of a total operational expense for at least one building operations financial metric and historical values of at least one of the first metric score, the second metric score, the third metric score, the fourth metric score, the fifth metric score, and the sixth metric score (see; par. [0008] of Ahmed teaches a display providing the building performance data, par. [0062] which includes building asset tracking while also providing the relationships and variables to prevent problems, reduce energy, optimize assets, increase efficiency and provide better experience for people in the building, par. [0024] where the data analytics also provides management of overall operating expenses and operational expenses).


	Referring to Claim 54, see discussion of claim 8 above, while Ahmed in view of Hedley teaches the system above Claim 54 recites the same or similar limitations as those addressed above in claim 50, Claim 54 is therefore rejected for the same or similar limitations as set forth above in claim 50.

	Referring to Claim 56, see discussion of claim 9 above, while Ahmed in view of Hedley teaches the system above Claim 56 recites the same or similar limitations as those addressed above in claim 52, Claim 56 is therefore rejected for the same or similar limitations as set forth above in claim 52.

Referring to Claim 57, see discussion of claim 56 above, while Ahmed in view of Hedley teaches the system above Claim 57 recites the same or similar limitations as those addressed above in claim 53, Claim 57 is therefore rejected for the same or similar limitations as set forth above in claim 53.

	Referring to Claim 58, see discussion of claim 15 above, while Ahmed in view of Hedley teaches the non-transitory computer readable storage medium above Claim 58 recites the same or similar limitations as those addressed above in claim 50, Claim 58 is therefore rejected for the same or similar limitations as set forth above in claim 50.

	Referring to Claim 59, see discussion of claim 16 above, while Ahmed in view of Hedley teaches the non-transitory computer readable storage medium above Claim 59 recites the same or similar limitations as those addressed above in claim 52, Claim 59 is therefore rejected for the same or similar limitations as set forth above in claim 52.

Referring to Claim 60, see discussion of claim 59 above, while Ahmed in view of Hedley teaches the non-transitory computer readable storage medium above Claim 60 recites the same or similar limitations as those addressed above in claim 53, Claim 60 is therefore rejected for the same or similar limitations as set forth above in claim 53.


Claim(s) 51 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (U.S. Patent Publication 2018/0046173 A1) in view of Hedley et al. (U.S. Patent Publication 2010/0286937 A1) (hereafter Hedley).

	Referring to Claim 51, see discussion of claim 1 above, while Ahmed in view of Hedley teaches the method above, Ahmed in view of Hedley does not explicitly disclose a method having the limitations of, however,

Drees teaches utilizing benchmark data associated with the at least one monitored building environment, wherein the benchmark data comprises at least one of: a median and a standard deviation for a data property, and wherein the data property comprises at least one of: electric consumption, water consumption and gas consumption (see; par. [0056] of Drees teaches using benchmark data in the monitoring of energy use in a building, par. [0088] including using the analysis of the median and standard deviation, for par. [0145] and par. [0163] water, and par. [0155] electrical), and

determining, based on the benchmark data, a benchmark curve for the data property (see; par. [0056] of Drees teaches determining using benchmark data, par. [0137] distribution curves), and
determining, based on the benchmark curve, at least one data value for the data property, and wherein the data value is used to determine at least one building operations score (see; par. [0156] of Drees teaches determining using benchmark data, par. [0137]-[0140] and using this data to generate a curve which is used to then generate financial information (i.e. operational score – as financial data will provide a metric that can be used compare to other points in time or a score)).

The Examiner notes that Ahmed teaches similar to the instant application teaches a diagnostic in building automation for controlling energy consumption.  Specifically, Ahmed discloses the collecting data from various sources, clustering to determine relationship to identify and control performance of buildings it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hedley teaches building energy consumption analysis system and as it is comparable in certain respects to Ahmed which a diagnostic in building automation for controlling energy consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Drees teaches systems and methods for generating an energy use model for a building in order to correlate and manage energy usage and as it is comparable in certain respects to Ahmed and Hedley which a diagnostic in building automation for controlling energy consumption as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ahmed and Hedley discloses the collecting data from various sources, clustering to determine relationship to identify and control performance of buildings.  However, Ahmed and Hedley fails to disclose utilizing benchmark data associated with the at least one monitored building environment, wherein the benchmark data comprises at least one of: a median and a standard deviation for a data property, and wherein the data property comprises at least one of: electric consumption, water consumption and gas consumption, determining, based on the benchmark data, a benchmark curve for the data property, and determining, based on the benchmark curve, at least one data value for the data property, and wherein the data value is used to determine at least one building operations score.

Drees discloses utilizing benchmark data associated with the at least one monitored building environment, wherein the benchmark data comprises at least one of: a median and a standard deviation for a data property, and wherein the data property comprises at least one of: electric consumption, water consumption and gas consumption, determining, based on the benchmark data, a benchmark curve for the data property, and determining, based on the benchmark curve, at least one data value for the data property, and wherein the data value is used to determine at least one building operations score.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ahmed and Hedley utilizing benchmark data associated with the at least one monitored building environment, wherein the benchmark data comprises at least one of: a median and a standard deviation for a data property, and wherein the data property comprises at least one of: electric consumption, water consumption and gas consumption, determining, based on the benchmark data, a benchmark curve for the data property, and determining, based on the benchmark curve, at least one data value for the data property, and wherein the data value is used to determine at least one building operations score as taught by Drees since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ahmed, Hedley, and Drees teach the collecting and analysis of data in order to manage energy consumption in a facility based on measurement data and they do not contradict or diminish the other alone or when combined.


Referring to Claim 55, see discussion of claim 8 above, while Ahmed in view of Hedley teaches the system above Claim 55 recites the same or similar limitations as those addressed above in claim 51, Claim 55 is therefore rejected for the same or similar limitations as set forth above in claim 51.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623